Citation Nr: 0917233	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  99-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension and heart 
disorder, to include as secondary to service-connected 
pulmonary tuberculosis (PTB).


REPRESENTATION

Veteran represented by:	Scott A. M. Chambers, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In June 2002, the Veteran testified at a hearing before a 
Decision Review Officer at the ROIC.  A transcript of this 
hearing is associated with the claims file.

In March 2004, the Board remanded this case for further 
evidentiary development.  Thereafter, in an April 2005 
decision, the Board denied entitlement to service connection 
for hypertension and heart disorder, to include as secondary 
to the Veteran's service-connected pulmonary tuberculosis 
(PTB).  In April 2007, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand this 
appeal to the Board.

In September 2007, pursuant to the Court's joint motion for 
remand, the Board 
once again remanded this case for further evidentiary 
development.  The requested development was completed to the 
extent possible, and the case has now been returned to the 
Board for further appellate action.

In its September 2007 decision, the Board also granted 
entitlement to a higher (compensable) disability rating for 
pulmonary tuberculosis and assigned a 30 percent rating for 
that disability.  Because a final Board decision was rendered 
with regard to this issue, it is no longer a part of the 
current appeal.


FINDINGS OF FACT

1.  The Veteran cancelled VA heart and hypertension 
examinations scheduled in July 2008 and asked that they not 
be rescheduled.

2.  The Veteran's hypertension and heart disorder were not 
shown in service or for many years thereafter, and have not 
been shown by competent medical evidence 
to be proximately related to or aggravated beyond normal 
progress by his service-connected PTB.


CONCLUSION OF LAW

The Veteran's hypertension and heart disorder were not 
incurred in or aggravated 
by service, may not be presumed to have been incurred or 
aggravated therein, and are not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, the October 1998 decision on appeal was issued 
prior to the enactment of the VCAA; thus, there is no error 
in the timing of the subsequently issued notices.  Pre-VCAA 
notice was provided in May 1998 and June 1998 letters.  In 
May 2003, March 2004, June 2004, and April 2008 letters, the 
ROIC provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection (to include on a secondary basis), as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The April 2008 letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in February 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, declarations, 
medical articles, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence, testifying at a hearing, 
providing written argument regarding his claim, and providing 
declarations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
hypertension and heart disorder, as secondary to service-
connected PTB.  Specifically, he claims that his hypertension 
and heart disorder are aggravated by his PTB.  In addition, 
he argues that symptoms of his PTB increased the damage 
incurred by his heart during a July 1997 heart attack.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension and heart 
disorder.  His heart was clinically evaluated as normal on 
both his February 1952 pre-induction examination and on his 
May 1954 separation examination.  His blood pressure was 
noted as 140/78 (systolic/diastolic) and 120/66, 
respectively, on these examinations.  In a January 1999 
statement to his Congressman, the Veteran acknowledged that 
hypertension and heart disease were not documented in his 
service treatment records.

Private treatment records show that the Veteran had a heart 
attack in July 1997, and that in August 1997, he was status 
post myocardial infarction, with single vessel obstructive 
coronary disease, hypertension, and no active chest disease 
(as shown by an August 1997 chest X-ray).  During a June 1998 
VA examination, the Veteran reported that he had first been 
told that he had high blood pressure by his private physician 
in the late 1980s.  At this June 1998 examination, he was 
diagnosed with essential hypertension, noted to be under 
excellent control with medication.  VA treatment records 
dated from March 2001 through October 2008 show that the 
Veteran's coronary artery disease and hypertension have been 
stable and well-controlled.

In an April 2004 statement, the Veteran's son (a Ph.D. in 
chemistry) stated that the Veteran's lung deficiency due to 
PTB certainly contributed to the Veteran's July 1997 heart 
attack.  During a July 2004 VA examination, the examiner 
opined that the Veteran's hypertension or coronary artery 
disease were not caused by his tuberculosis.  In a subsequent 
July 2004 addendum, the same examiner reiterated that 
tuberculosis did not cause hypertension or coronary artery 
disease.  In separate July 2007 declarations, both the 
Veteran's daughter (a Registered Nurse) and aforementioned 
son stated that the Veteran's breathing problems and 
decreased lung function from PTB very likely increased the 
damage incurred by his heart during his July 1997 heart 
attack.

Pursuant to the Board's September 2007 remand, the Veteran 
was scheduled to undergo new VA examinations in July 2008 for 
a cardiologist to specifically provide a medical nexus 
opinion as to whether his service-connected PTB caused or 
aggravated (permanently worsened beyond natural progress) his 
hypertension and heart disorder.  The Veteran was notified by 
letter in June 2008 of the procedure to follow if he was 
unable to appear for the scheduled examinations.  As 
evidenced by documentation in the claims file, the Veteran 
called the VA medical center and cancelled all of his 
appointments (without further explanation), and gave 
instructions not to reschedule any such appointments.  In 
October 2008, pursuant to a phone call from a VA employee, 
the Veteran's representative stated that the Veteran wanted 
VA to make a decision on his appeal based on the evidence of 
record.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2008).  Under 38 C.F.R. § 
3.655(a), examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, and death 
of an immediate family member.  The Veteran was notified of 
the provisions of 38 C.F.R. § 3.655 in the June 2008 letter 
from VA.

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Insofar as the Veteran has expressed his lack of desire to 
reschedule his cancelled VA examinations, the Board is of the 
opinion that no further assistance in this regard is required 
on the part of VA.  Accordingly, in light of the Veteran's 
failure to cooperate with VA's efforts to assist him with the 
factual development of his claim, the claim will be evaluated 
on the evidence currently of record.

The Board reiterates that the scheduled VA hypertension and 
heart examinations had been deemed necessary by the Board in 
order to provide a probative medical nexus opinion by a 
specialist regarding whether the Veteran's service-connected 
PTB caused or aggravated his hypertension and heart disorder.  
Without this pivotal information, the Board finds that the 
preponderance of the competent and probative evidence 
currently of record shows that the Veteran's hypertension 
and heart disorder were not shown in service or for many 
years thereafter, and are not proximately due to or the 
result of his service-connected PTB.  38 C.F.R. § 3.310(a) 
(2008).  

Specifically, the opinion of the July 2004 examiner does not 
support a causal connection between PTB and his hypertension 
and heart disorder, and that examiner's failure to address 
the question of aggravation would have been remedied by a new 
examination.  The Board notes the Veteran's son's doctorate 
in chemistry and his daughter's nursing degree render them 
competent to testify as to some medical matters.  However, 
the Board finds their opinions are entitled to no probative 
weight on the question at hand.  In this regard, both the 
Veteran's son and daughter opined that the Veteran's PTB 
likely increased the damage to the Veteran's heart during the 
initial stages of his heart attack.  However, neither opinion 
addressed objective evidence showing the level of damage to 
the heart and whether any such damage was worsened beyond 
normal progress.  Neither the Veteran's son nor his daughter 
has the level of expertise of a cardiologist, or a medical 
doctor for that matter.  Thus, their bare assertion without 
clinical correlation of the extent of the damage to the heart 
renders their opinions insufficient to serve as a basis to 
award service connection.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1993).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

To the extent that the Veteran himself believes that there is 
a medical nexus between his hypertension and heart disorder 
and his service-connected PTB, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on matters requiring 
medical expertise, such as the nature or etiology of 
cardiovascular disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In summary, in the absence of evidence of hypertension and 
heart disease in service or within one year following 
discharge from service, or competent medical opinions linking 
the disorders to service or a service-connected disability, 
service connection for the Veteran's hypertension and heart 
disorder is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension and heart 
disorder, to include as secondary to service-connected 
pulmonary tuberculosis (PTB), is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


